Exhibit 10.1
 
 
Fair Isaac Corporation
$60,000,000 4.72% Series E Senior Notes
due July 14, 2016
$72,000,000 5.04% Series F Senior Notes
due July 14, 2017
$28,000,000 5.42% Series G Senior Notes
due July 14, 2019
$85,000,000 5.59% Series H Senior Notes
due July 14, 2020
 
Note Purchase Agreement
 
Dated as of July 14, 2010
 
 





--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page
 
            Section 1. Authorization of Notes     1  
 
           
Section 1.1.
  Description of Notes     1  
Section 1.2.
  Interest Rate     2  
 
            Section 2. Sale and Purchase of Notes     2  
 
            Section 3. Closing     2  
 
            Section 4. Conditions to Closing     3  
 
           
Section 4.1.
  Representations and Warranties     3  
Section 4.2.
  Performance; No Default     3  
Section 4.3.
  Compliance Certificates     3  
Section 4.4.
  Opinions of Counsel     3  
Section 4.5.
  Purchase Permitted By Applicable Law, Etc     4  
Section 4.6.
  Sale of Other Notes     4  
Section 4.7.
  Payment of Special Counsel Fees     4  
Section 4.8.
  Private Placement Number     4  
Section 4.9.
  Changes in Corporate Structure     4  
Section 4.10.
  Funding Instructions     4  
Section 4.11.
  Proceedings and Documents     5  
 
            Section 5. Representations and Warranties of the Company     5  
 
           
Section 5.1.
  Organization; Power and Authority     5  
Section 5.2.
  Authorization, Etc     5  
Section 5.3.
  Disclosure     5  
Section 5.4.
  Organization and Ownership of Shares of Subsidiaries; Affiliates     6  
Section 5.5.
  Financial Statements; Material Liabilities     6  
Section 5.6.
  Compliance with Laws, Other Instruments, Etc     7  
Section 5.7.
  Governmental Authorizations, Etc     7  
Section 5.8.
  Litigation; Observance of Agreements, Statutes and Orders     7  
Section 5.9.
  Taxes     7  
Section 5.10.
  Title to Property; Leases     8  
Section 5.11.
  Licenses, Permits, Etc     8  
Section 5.12.
  Compliance with ERISA     8  
Section 5.13.
  Private Offering by the Company     9  
Section 5.14.
  Use of Proceeds; Margin Regulations     9  
Section 5.15.
  Existing Indebtedness; Future Liens     10  
Section 5.16.
  Foreign Assets Control Regulations, Etc     10  

-i-



--------------------------------------------------------------------------------



 



              Section   Heading   Page
 
           
Section 5.17.
  Status under Certain Statutes     10  
Section 5.18.
  Environmental Matters     11  
Section 5.19.
  Notes Rank Pari Passu     11  
 
            Section 6. Representations of the Purchaser     11  
 
           
Section 6.1.
  Purchase for Investment     11  
Section 6.2.
  Accredited Investor     12  
Section 6.3.
  Source of Funds     12  
 
            Section 7. Information as to Company     13  
 
           
Section 7.1.
  Financial and Business Information     13  
Section 7.2.
  Officer’s Certificate     16  
Section 7.3.
  Visitation     16  
 
            Section 8. Payment of the Notes     17  
 
           
Section 8.1.
  Required Prepayments     17  
Section 8.2.
  Optional Prepayments with Make-Whole Amount     17  
Section 8.3.
  Allocation of Partial Prepayments     17  
Section 8.4.
  Maturity; Surrender, Etc.     17  
Section 8.5.
  Purchase of Notes     18  
Section 8.6.
  Make-Whole Amount for the Notes     18  
Section 8.7.
  Change in Control     19  
 
            Section 9. Affirmative Covenants     21  
 
           
Section 9.1.
  Compliance with Law     21  
Section 9.2.
  Insurance     21  
Section 9.3.
  Maintenance of Properties     22  
Section 9.4.
  Payment of Taxes and Claims     22  
Section 9.5.
  Corporate Existence, Etc     22  
Section 9.6.
  Notes to Rank Pari Passu     22  
Section 9.7.
  Subsidiary Guarantors     22  
Section 9.8.
  Books and Records     23  
 
            Section 10. Negative Covenants     23  
 
           
Section 10.1.
  Consolidated Net Indebtedness to Consolidated EBITDA     23  
Section 10.2.
  Fixed Charge Coverage Ratio     24  
Section 10.3.
  Priority Indebtedness     24  
Section 10.4.
  Limitation on Liens     24  
Section 10.5.
  Sales of Asset     25  
Section 10.6.
  Merger and Consolidation     27  
Section 10.7.
  Transactions with Affiliates     27  
Section 10.8.
  Terrorism Sanctions Regulations     28  
Section 10.9.
  Line of Business     28  

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 10.10.
  Benefit of More Restrictive Covenants or More Favorable Terms     28  
 
            Section 11. Events of Default     29  
 
            Section 12. Remedies on Default, Etc     31  
 
           
Section 12.1.
  Acceleration     31  
Section 12.2.
  Other Remedies     32  
Section 12.3.
  Rescission     32  
Section 12.4.
  No Waivers or Election of Remedies, Expenses, Etc     32  
 
            Section 13. Registration; Exchange; Substitution of Notes     32  
 
           
Section 13.1.
  Registration of Notes     32  
Section 13.2.
  Transfer and Exchange of Notes     33  
Section 13.3.
  Replacement of Notes     33  
 
            Section 14. Payments on Notes     34  
 
           
Section 14.1.
  Place of Payment     34  
Section 14.2.
  Home Office Payment     34  
 
            Section 15. Expenses, Etc     34  
 
           
Section 15.1.
  Transaction Expenses     34  
Section 15.2.
  Survival     35  
 
            Section 16. Survival of Representations and Warranties; Entire
Agreement     35  
 
            Section 17. Amendment and Waiver     35  
 
           
Section 17.1.
  Requirements     35  
Section 17.2.
  Solicitation of Holders of Notes     35  
Section 17.3.
  Binding Effect, Etc     36  
Section 17.4.
  Notes Held by Company, Etc     36  
 
            Section 18. Notices     36  
 
            Section 19. Reproduction of Documents     37  
 
            Section 20. Confidential Information     37  
 
            Section 21. Substitution of Purchaser     39  

-iii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page
 
            Section 22. Miscellaneous     39  
 
           
Section 22.1.
  Successors and Assigns     39  
Section 22.2.
  Payments Due on Non-Business Days     39  
Section 22.3.
  Accounting Terms     39  
Section 22.4.
  Severability     39  
Section 22.5.
  Construction     40  
Section 22.6.
  Counterparts     40  
Section 22.7.
  Governing Law     40  
Section 22.8.
  Jurisdiction and Process; Waiver of Jury Trial     40  

-iv-



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 4.9
  —   Changes in Corporate Structure
 
       
Schedule 5.4
  —   Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.15
  —   Existing Indebtedness
 
       
Schedule 10.4
  —   Existing Liens
 
       
Exhibit 1
  —   Form of 4.72% Series E Senior Notes due July 14, 2016
 
       
Exhibit 2
  —   Form of 5.04% Series F Senior Notes due July 14 2017
 
       
Exhibit 3
  —   Form of 5.42% Series G Senior Notes due July 14, 2019
 
       
Exhibit 4
  —   Form of 5.59% Series H Senior Notes due July 14, 2020
 
       
Exhibit 4.4(a)
  —   Form of Opinion of General Counsel to the Company
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel to the Company
 
       
Exhibit 4.4(c)
  —   Form of Opinion of Special Counsel to the Purchasers

-v-



--------------------------------------------------------------------------------



 



Fair Isaac Corporation
901 Marquette Avenue
Minneapolis, MN 55402
$60,000,000 4.72% Series E Senior Notes
due July 14, 2016
$72,000,000 5.04% Series F Senior Notes
due July 14, 2017
$28,000,000 5.42% Series G Senior Notes
due July 14, 2019
$85,000,000 5.59% Series H Senior Notes
due July 14, 2020
Dated as of
July 14, 2010
To the Purchasers listed in
     the attached Schedule A:
Ladies and Gentlemen:
     Fair Isaac Corporation, a Delaware corporation (the “Company"), agrees with
the Purchasers listed in the attached Schedule A (the “Purchasers") to this Note
Purchase Agreement (this “Agreement") as follows:
Section 1. Authorization of Notes.
     Section 1.1. Description of Notes. The Company will authorize the issue and
sale of the following Senior Notes:

                          Aggregate Principal         Issue   Series   Amount  
Interest Rate   Maturity Date Senior Notes   E   $60,000,000   4.72%   July 14,
2016 Senior Notes   F   $72,000,000   5.04%   July 14, 2017

-1-



--------------------------------------------------------------------------------



 



                          Aggregate Principal         Issue   Series   Amount  
Interest Rate   Maturity Date Senior Notes   G   $28,000,000   5.42%   July 14,
2019 Senior Notes   H   $85,000,000   5.59%   July 14, 2020

     The Senior Notes described above together are collectively referred to as
the “Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement). The Series E Notes, the
Series F Notes, the Series G Notes and the Series H Notes shall be substantially
in the form set out in Exhibit 1, Exhibit 2, Exhibit 3 and Exhibit 4
respectively, with such changes therefrom, if any, as may be approved by the
Purchasers and the Company. Certain capitalized terms used in this Agreement are
defined in Schedule B; references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.
     Section 1.2. Interest Rate. The Notes shall bear interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof from the date of issuance at their respective stated rate of interest,
payable semi-annually, on the 14 day of January and July in each year and at
maturity, commencing on January 14, 2011, until the principal thereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment (including any overdue prepayment) of principal, any overdue payment of
interest and any overdue payment of any Make-Whole Amount, payable semi-annually
as aforesaid (or, at the option of the registered holder thereof, on demand), at
the Default Rate until paid.
Section 2. Sale and Purchase of Notes.
     Subject to the terms and conditions of this Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, the Notes in the principal
amount specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The obligations of each Purchaser
hereunder are several and not joint obligations and each Purchaser shall have no
obligation and no liability to any Person for the performance or nonperformance
by any other Purchaser hereunder.
Section 3. Closing.
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 a.m. Central time, at the closing (the “Closing”) set
forth in this Section 3. The Closing of the Notes shall occur on July 14, 2010
or on such other Business Day thereafter on or prior to July 31, 2010 as may be
agreed upon by the Company and the Purchasers. At the Closing, the Company will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note (or such greater number of Notes in denominations of at
least $500,000 as such Purchaser may request) dated the date of the Closing Date
and registered in such Purchaser’s name (or in the name of such Purchaser’s
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor

-2-



--------------------------------------------------------------------------------



 



by wire transfer of immediately available funds for the account of the Company
to Account Number 4950033167, at Wells Fargo Bank, San Francisco, California,
ABA Number 121000248, in the Account Name of “Fair Isaac Corporation”. If, on
the Closing Date, the Company shall fail to tender such Notes to any Purchaser
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to any Purchaser’s satisfaction, such
Purchaser shall, at such Purchaser’s election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
Section 4. Conditions to Closing.
     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
     Section 4.1. Representations and Warranties.
     Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.
     Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by the Company prior to or at the Closing, and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such
Sections applied since such date.
     Section 4.3. Compliance Certificates.
     (a) Officer’s Certificate of the Company. The Company shall have delivered
to such Purchaser an Officer’s Certificate, dated the Closing Date, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate, dated the Closing Date, certifying as
to the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of the Notes and this Agreement.
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from Mark R. Scadina, General Counsel of the Company, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), (b) from Faegre & Benson LLP, special counsel for
the Company,

-3-



--------------------------------------------------------------------------------



 



covering the matters set forth in Exhibit 4.4(b) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers), and (c) from Chapman and Cutler, LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(c) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
     Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
     Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
Date, the reasonable fees, reasonable charges and reasonable disbursements of
the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the Closing Date.
     Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each Series of Notes.
     Section 4.9. Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of organization or, except as reflected in
Schedule 4.9, been a party to any merger or consolidation, or shall have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.
     Section 4.10. Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

-4-



--------------------------------------------------------------------------------



 



     Section 4.11. Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
Section 5. Representations and Warranties of the Company.
     The Company represents and warrants to each Purchaser that:
     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.
     Section 5.2. Authorization, Etc. This Agreement and the Notes to be issued
on the Closing Date have been duly authorized by all necessary corporate action
on the part of the Company, and this Agreement constitutes, and upon execution
and delivery thereof each such Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     Section 5.3. Disclosure. The Company, through its agents, J.P. Morgan
Securities Inc. and U.S. Bancorp Investments, Inc., has delivered to each
Purchaser a copy of a Private Placement Memorandum, dated June, 2010 (the
“Memorandum”), relating to the transactions contemplated hereby. This Agreement,
the Memorandum, the most recent Annual Report on Form 10-K and most recent
Quarterly Report on Form 10-Q filed by the Company with the Securities and
Exchange Commission and made publicly available, the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified on
Schedule 5.3 and the financial statements listed in Schedule 5.5, in each case,
delivered to the Purchasers prior to June 16, 2010 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since September 30, 2009, there has been
no change in the financial condition, operations, business or properties of the
Company or any of its Subsidiaries except changes that individually or in the
aggregate

-5-



--------------------------------------------------------------------------------



 



would not reasonably be expected to have a Material Adverse Effect. The
projections, if any, and pro forma financial information contained in the
materials referenced above are based on good faith estimates and assumptions
believed by management of the Company to be reasonable at the time made, it
being recognized by the Purchasers that such financial information as it relates
to future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.
     Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, (ii) of
the Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
     (d) No Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
     Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal

-6-



--------------------------------------------------------------------------------



 



year-end adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other Material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
     Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.
     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
     Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that would
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal,

-7-



--------------------------------------------------------------------------------



 



state or other taxes for all fiscal periods are adequate. The federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended September 30,
2006.
     Section 5.10. Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties which the Company
and its Subsidiaries own or purport to own that individually or in the aggregate
are Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement, except for those defects in title and Liens
that, individually or in the aggregate, would not have a Material Adverse
Effect. All leases that individually or in the aggregate are Material are valid
and subsisting and are in full force and effect in all material respects.
     Section 5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect;
     (b) to the knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and
     (c) to the knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
     Section 5.12. Compliance with ERISA. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan

-8-



--------------------------------------------------------------------------------



 



year on the basis of the actuarial assumptions specified for funding purposes in
such Plan’s most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities.
The term “benefit liabilities” has the meaning specified in section 4001 of
ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
     (d) The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax would be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.3 as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.
     Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on the Company’s behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than not more than 70 Institutional Investors (including the Purchasers), each
of which has been offered the Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
     Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes to refinance Indebtedness and for other
corporate purposes of the Company. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

-9-



--------------------------------------------------------------------------------



 



     Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of May 31, 2010, since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries. Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company or such Subsidiary, and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary, the outstanding principal amount of which exceeds $1,000,000, that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.
     (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except the Bank Credit Agreement and
other agreements specifically indicated in Schedule 5.15.
     Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
     (b) Neither the Company nor any Subsidiary is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or,
to the knowledge of the Company, engages in any dealings or transactions with
any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Company

-10-



--------------------------------------------------------------------------------



 



Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
     Section 5.18. Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any liability or has received any notice of any
liability, and no proceeding has been instituted raising any liability against
the Company or any of its Subsidiaries or any of their respective real
properties now or formerly owned, leased or operated by any of them, or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, such as would not individually, or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any liability, public or private, or violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, such as would not
individually, or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
     (c) Neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in a manner contrary
to any Environmental Laws in any manner that would reasonably be expected
individually, or in the aggregate, to result in a Material Adverse Effect.
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not individually, or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
     Section 5.19. Notes Rank Pari Passu. The obligations of the Company under
this Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Indebtedness (actual or contingent) of the Company, including,
without limitation, all senior unsecured Indebtedness of the Company described
in Schedule 5.15 hereto.
Section 6. Representations of the Purchasers.
     Section 6.1. Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof (other than any Notes
purchased by J.P. Morgan Securities Inc. or U.S. Bancorp Investments, Inc. on
the Closing Date which are intended to be resold to a “qualified institutional
buyer” pursuant to Rule 144A of the Securities Act), provided that the
disposition of such Purchaser’s or such pension or trust funds’ property shall
at all times be within such Purchaser’s or such pension or trust funds’ control.
Each Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under

-11-



--------------------------------------------------------------------------------



 



circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.
     Section 6.2. Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.
     Section 6.3. Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined

-12-



--------------------------------------------------------------------------------



 



with the assets of all other employee benefit plans established or maintained by
the same employer or by an affiliate (within the meaning of Section V(c)(1) of
the QPAM Exemption) of such employer or by the same employee organization and
managed by such QPAM, exceed 20% of the total client assets managed by such
QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption are satisfied,
as of the last day of its most recent calendar quarter, the QPAM does not own a
10% or more interest in the Company and no person controlling or controlled by
the QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 20% or more interest in the Company (or less than 20% but
greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7. Information as to Company.
     Section 7.1. Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:
     (a) Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year),

-13-



--------------------------------------------------------------------------------



 



     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the Securities and Exchange Commission
within the time period specified above the Company’s Quarterly Report on Form
10-Q prepared in compliance with the requirements therefor shall be deemed to
satisfy the requirements of this Section 7.1(a);
     (b) Annual Statements — within 105 days after the end of each fiscal year
of the Company,
     (i) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
filing with the Securities and Exchange Commission within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor shall be deemed to satisfy the requirements of this
Section 7.1(b);
     (c) SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available and, to the
extent applicable, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Subsidiary to public securities
holders generally, and (ii) each regular or

-14-



--------------------------------------------------------------------------------



 



periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becomes aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
     (i) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date thereof;
or
     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (iii) any event, transaction or condition that would result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the imposition of a penalty or excise tax under the
provisions of the Code relating to employee benefit plans, or the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect;

-15-



--------------------------------------------------------------------------------



 



     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.
     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer
setting forth:
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.6 hereof, inclusive, and any
covenant deemed to be incorporated into this Agreement pursuant to
Section 10.10, during the quarterly or annual period covered by the statements
then being furnished (including with respect to each such Section, where
applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and
     (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof such review shall not have disclosed the existence during
the quarterly or annual period covered by the statements then being furnished of
any condition or event that constitutes a Default or an Event of Default or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.
     Section 7.3. Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs,

-16-



--------------------------------------------------------------------------------



 



finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.
Section 8. Payment of the Notes.
     Section 8.1. Required Prepayments. (a) The entire unpaid principal amount
of the Series E Notes shall become due and payable on July 14, 2016.
     (b) The entire unpaid principal amount of the Series F Notes shall become
due and payable on July 14, 2017.
     (c) The entire unpaid principal amount of the Series G Notes shall become
due and payable on July 14, 2019.
     (d) The entire unpaid principal amount of the Series H Notes shall become
due and payable on July 14, 2020.
     Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes of all Series, in an amount not less than
10% of the original aggregate principal amount of the Notes in the case of a
partial prepayment (or such lesser amount as shall be required to effect a
partial prepayment resulting from an offer of prepayment pursuant to
Section 10.5), at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to the principal amount
to be prepaid. The Company will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than 30 days and not more
than 60 days prior to the date fixed for such prepayment. Each such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes of all Series to be prepaid on such date, the principal
amount of each Note held by such holder to be prepaid (determined in accordance
with Section 8.3), and the interest to be paid on the prepayment date with
respect to such principal amount being prepaid, and shall be accompanied by a
certificate of a Senior Financial Officer as to the estimated respective
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of each such Make-Whole Amount as of the
specified prepayment date.
     Section 8.3. Allocation of Partial Prepayments. Except in the case of
payments pursuant to Section 8.1 or in the case of any holder or holders who
reject the offer of prepayment pursuant to Section 8.7, in the case of each
partial prepayment of the Notes, the principal amount of the Notes to be prepaid
shall be allocated among all of the Notes at the time outstanding in proportion,
as nearly as practicable, to the respective unpaid principal amounts thereof.
     Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due

-17-



--------------------------------------------------------------------------------



 



and payable on the date fixed for such prepayment (which shall be a Business
Day), together with interest on such principal amount accrued to such date and
the applicable Make-Whole Amount. From and after such date, unless the Company
shall fail to pay such principal amount when so due and payable, together with
the interest and Make-Whole Amount as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
     Section 8.5. Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of the Notes of all
Series upon the same terms and conditions. Any such offer shall provide each
holder with sufficient information to enable it to make an informed decision
with respect to such offer and remain open for 20 days. If the holders of more
than 25% of the principal amount of the Notes then outstanding accept such
offer, the Company shall promptly notify the remaining holders of such fact and
the expiration date for the acceptance by holders of Notes of such offer shall
be extended by the number of days necessary to give each such remaining holder
at least 10 days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.
     Section 8.6. Make-Whole Amount for the Notes. The term “Make-Whole Amount”
means with respect to a Note of any Series an amount equal to the excess, if
any, of the Discounted Value of the Remaining Scheduled Payments with respect to
the Called Principal of such Note, minus the amount of such Called Principal,
provided that the Make-Whole Amount may in no event be less than zero. For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings with respect to the Called Principal of such Note:
     “Called Principal” means, the principal of such Note that is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
     “Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.
     “Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by
using (i) the yields reported, as of 10:00 A.M. (New York City time) on the
second Business Day preceding the Settlement Date on screen “PX-1” on the
Bloomberg Financial Market Service (or such other information service as may
replace Bloomberg) for actively traded

-18-



--------------------------------------------------------------------------------



 



on the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. In either case, the yield will be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly on a straight line basis between (1) the actively
traded U.S. Treasury security with the maturity closest to and greater than the
Remaining Average Life and (2) the actively traded U.S. Treasury security with
the maturity closest to and less than the Remaining Average Life. The
Reinvestment Yield shall be rounded to two (2) decimal places.
     “Remaining Average Life” means, the number of years (calculated to the
nearest one-twelfth year) obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment by (b) the number of years (calculated to
the nearest one-twelfth year) that will elapse between the Settlement Date and
the scheduled due date of such Remaining Scheduled Payment.
     “Remaining Scheduled Payments” means, all payments of such Called Principal
and interest thereon that would be due after the Settlement Date if no payment
of such Called Principal were made prior to its scheduled due date, provided
that if such Settlement Date is not a date on which interest payments are due to
be made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.
     “Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.
     Section 8.7. Change in Control. (a) Notice of Change in Control or Control
Event. The Company will, within 15 Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.7. If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay Notes of each Series as
described in subparagraph (c) of this Section 8.7 and shall be accompanied by
the certificate described in subparagraph (g) of this Section 8.7.

-19-



--------------------------------------------------------------------------------



 



     (b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.7.
     (c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
     (d) Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.
     (e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date except as provided in subparagraph
(f) of this Section 8.7.
     (f) Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraph (b) and accepted in
accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control does
not occur on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until and shall be made on the date on which such Change in
Control occurs. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).
     (g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the

-20-



--------------------------------------------------------------------------------



 



Proposed Prepayment Date; (v) that the conditions of this Section 8.7 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change in Control.
     (h) “Change in Control” Defined. “Change in Control” is defined in
Schedule B.
     (i) “Control Event” Defined. “Control Event” means:
     (i) the execution by the Company or any of its Subsidiaries or Affiliates
of any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control,
     (ii) the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control, or
     (iii) the making of any written offer by any person (as such term is used
in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date of the Closing) or related persons constituting a group (as such term is
used in Rule 13d-5 under the Exchange Act as in effect on the date of the
Closing) to the holders of the common stock of the Company, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.
Section 9. Affirmative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 9.1. Compliance with Law. Without limiting Section 10.8, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not
individually, or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

-21-



--------------------------------------------------------------------------------



 



     Section 9.3. Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 9.4. Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary not permitted by Section 10.4, provided that neither the Company nor
any Subsidiary need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of all such taxes and assessments in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
     Section 9.5. Corporate Existence, Etc. Subject to Sections 10.5 and 10.6,
the Company will at all times preserve and keep in full force and effect its
corporate existence, and will at all times preserve and keep in full force and
effect the corporate existence of each of its Subsidiaries (unless merged into
the Company or a Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise would not, individually or in the
aggregate, to have a Material Adverse Effect.
     Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all other Notes from time to time issued and outstanding
hereunder without any preference among themselves and pari passu with all
Indebtedness outstanding under any Other Company Debt Agreement and all other
present and future unsecured Indebtedness (actual or contingent) of the Company
which is not expressed to be subordinate or junior in rank to any other
unsecured Indebtedness of the Company.
     Section 9.7. Subsidiary Guarantors. (a) The Company will cause any
Subsidiary which becomes obligated for, or guarantees, Indebtedness in respect
of any Other Company Debt Agreement, to deliver to each of the Holders of the
Notes (concurrently with the incurrence of any such obligation) the following
items:

-22-



--------------------------------------------------------------------------------



 



     (i) a duly executed guaranty agreement (the “Subsidiary Guaranty”) in
scope, form and substance satisfactory to the Required Holders;
     (ii) an amendment to this Agreement, duly executed by an authorized officer
of the Company, that is satisfactory in scope, form and substance to the
Required Holders, incorporating customary events of default for the Subsidiary
Guarantors and the Subsidiary Guaranty;
     (iii) a certificate signed by an authorized Responsible Officer of the
Company making representations and warranties to the effect of those contained
in Sections 5.2, 5.4(c) and (d), 5.6 and 5.7, with respect to such Subsidiary
and the Subsidiary Guaranty, as applicable; and
     (iv) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the Holders of the Notes satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty constitutes
the legal, valid and binding contract and agreement of such Person enforceable
in accordance with its terms, except as an enforcement of such terms may be
limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
     (b) The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from the Subsidiary Guaranty upon the written request of the Company,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of each Other Company Debt Agreement and the Company so certifies to
the holders of the Notes in a certificate of a Responsible Officer, (ii) at the
time of such release and discharge, the Company shall deliver a certificate of a
Responsible Officer to the holders of the Notes stating that no Default or Event
of Default exists, and (iii) if any fee or other form of consideration is given
to any holder of Indebtedness of the Company for the purpose of such release,
holders of the Notes shall receive equivalent consideration.
     Section 9.8. Books and Records. The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be.
Section 10. Negative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 10.1. Consolidated Net Indebtedness to Consolidated EBITDA. The
Company will not, as of the end of any fiscal quarter, permit the ratio of
Consolidated Net Indebtedness to Consolidated EBITDA (Consolidated EBITDA to be
calculated as at the end of each fiscal quarter for the four consecutive fiscal
quarters then ended) to exceed 3.00 to 1.00.

-23-



--------------------------------------------------------------------------------



 



     Section 10.2. Fixed Charge Coverage Ratio. The Company will not permit the
ratio of Consolidated EBITDAR to Consolidated Fixed Charges (calculated as at
the end of each fiscal quarter for the four consecutive fiscal quarters then
ended) to be less than 2.50 to 1.00.
     Section 10.3. Priority Indebtedness. The Company will not at any time
permit the aggregate amount of all Priority Indebtedness to exceed 10% of
Consolidated Net Worth, determined as of the end of the then most recently ended
fiscal quarter of the Company.
     Section 10.4. Limitation on Liens. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits (unless it makes, or causes to be made, effective
provision whereby the Notes will be equally and ratably secured with any and all
other obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of an equitable
Lien on such property), except:
     (a) Liens for taxes, assessments or other governmental charges that are not
yet due and payable or the payment of which is not at the time required by
Section 9.4;
     (b) any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;
     (c) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable) and Liens to secure the performance of bids, tenders, leases, or trade
contracts, or to secure statutory obligations (including obligations under
workers compensation, unemployment insurance and other social security
legislation), surety or appeal bonds or other Liens incurred in the ordinary
course of business and not in connection with the borrowing of money;
     (d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;
     (e) Liens securing Indebtedness of a Subsidiary to the Company or to a
Subsidiary;

-24-



--------------------------------------------------------------------------------



 



     (f) Liens existing as of the Closing Date and reflected in Schedule 10.4;
     (g) Liens incurred after the Closing Date given to secure the payment of
the purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Subsidiary,
including Liens existing on such property at the time of acquisition or
construction thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, purchased, constructed or improved;
(ii) at the time of acquisition, construction or improvement of such property
(or, in the case of any Lien incurred within three hundred sixty-five (365) days
of such acquisition or completion of such construction or improvement, at the
time of the incurrence of the Indebtedness secured by such Lien), the aggregate
amount remaining unpaid on all Indebtedness secured by Liens on such property,
whether or not assumed by the Company or a Subsidiary, shall not exceed the cost
of such acquisition, construction or improvement and (iii) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default would
exist;
     (h) any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed), provided that
(i) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property, (ii) each such Lien shall extend solely to the item or
items of property so acquired and, if required by the terms of the instrument
originally creating such Lien, other property which is an improvement to or is
acquired for specific use in connection with such acquired property, and
(iii) at the time of such incurrence and after giving effect thereto, no Default
or Event of Default would exist;
     (i) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (f), (g) and (h) of this Section 10.4, provided that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Indebtedness or other obligations secured thereby shall
not be increased on or after the date of any extension, renewal or replacement,
and (iii) at such time and immediately after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing;
     (j) Liens securing Priority Indebtedness of the Company or any Subsidiary,
provided that the aggregate principal amount of any such Priority Indebtedness
shall be permitted by Section 10.3, and, provided further that, no such Liens
may secure any obligations under any Parity Debt Agreement.
     Section 10.5. Sales of Assets. The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the

-25-



--------------------------------------------------------------------------------



 



Company and its Subsidiaries; provided, however, that the Company or any
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Company and its Subsidiaries if such
assets are sold in an arms length transaction and, at such time and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and an amount equal to the net proceeds received from such sale,
lease or other disposition (but only with respect to that portion of such assets
that exceeds the definition of “substantial part” set forth below) shall be used
within 365 days of such sale, lease or disposition, in any combination:
     (1) to acquire productive assets used or useful in carrying on the business
of the Company and its Subsidiaries and having a value at least equal to the
value of such assets sold, leased or otherwise disposed of; and/or
     (2) to prepay or retire Senior Indebtedness of the Company and/or its
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of the Make-Whole Amount. Any offer of prepayment of the Notes pursuant
to this Section 10.5 shall be given to each holder of the Notes by written
notice that shall be delivered not less than fifteen (15) days and not more than
sixty (60) days prior to the proposed prepayment date. Each such notice shall
state that it is given pursuant to this Section and that the offer set forth in
such notice must be accepted by such holder in writing and shall also set forth
(i) the prepayment date, (ii) a description of the circumstances which give rise
to the proposed prepayment and (iii) a calculation of the Ratable Portion for
such holder’s Notes. Each holder of the Notes which desires to have its Notes
prepaid shall notify the Company in writing delivered not less than five
(5) Business Days prior to the proposed prepayment date of its acceptance of
such offer of prepayment. A failure by a holder of Notes to respond to such
offer shall be deemed to constitute a rejection of such offer. Prepayment of
Notes pursuant to this Section 10.5 shall be made in accordance with Section 8.2
(but without payment of the Make-Whole Amount).
     As used in this Section 10.5, a sale, lease or other disposition of assets
shall be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets in the ordinary course of business of the Company and its
Subsidiaries, (ii) any transfer of assets from the Company to any Subsidiary or
from any Subsidiary to the Company or a Subsidiary and (iii) any sale or
transfer of property acquired by the Company or any Subsidiary after the date of
this Agreement to any Person within 365 days following the acquisition or
construction of such property by the Company or any Subsidiary if the Company or
a Subsidiary shall concurrently with such sale or transfer, lease such property,
as lessee.

-26-



--------------------------------------------------------------------------------



 



     Section 10.6. Merger and Consolidation. The Company will not, and will not
permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:
     (1) any Subsidiary of the Company may (x) consolidate with or merge with,
or convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Subsidiary so
long as in any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation or (ii) any other Person so long as
the survivor is the Subsidiary, or (y) convey, transfer or lease all or
substantially all of its assets in compliance with the provisions of
Section 10.5; and
     (2) the foregoing restriction does not apply to the consolidation or merger
of the Company with, or the conveyance, transfer or lease of all or
substantially all of the assets of the Company in a single transaction or series
of transactions to, any Person so long as:
     (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;
     (b) if the Company is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders), and
the Successor Corporation shall have caused to be delivered to each holder of
Notes (A) an opinion of nationally recognized independent counsel, to the effect
that all agreements or instruments effecting such assumption are enforceable in
accordance with their terms and (B) an acknowledgment from each Subsidiary
Guarantor that the Subsidiary Guaranty continues in full force and effect; and
     (c) immediately after giving effect to such transaction no Default or Event
of Default would exist (it being agreed that, for purposes of determining
compliance with Sections 10.1 and 10.2, such transaction shall be treated on a
pro forma basis for the relevant period as having been consummated as of the
last day of the immediately preceding fiscal quarter).
     Section 10.7. Transactions with Affiliates. The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and upon fair and reasonable

-27-



--------------------------------------------------------------------------------



 



terms that are not materially less favorable to the Company or such Subsidiary,
taken as a whole, than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.
     Section 10.8. Terrorism Sanctions Regulations. The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage
in any dealings or transactions with any such Person.
     Section 10.9. Line of Business. The Company shall not and shall not permit
its Subsidiaries to engage, either directly or indirectly through Affiliates, in
any business substantially different from the business of the Company or the
applicable Subsidiary as of the date of the Closing; provided, however, that the
Company or any of its Subsidiaries may (a) form or acquire an Industrial Loan
Corporation and (b) act as a broker, agent or act in another similar capacity
for third party providers of financial product or consumers seeking financial
products.
     Section 10.10. Benefit of More Restrictive Covenants or More Favorable
Terms. If any Other Company Debt Agreement entered into by the Company contains
any Other Covenant that is more restrictive on the Company or its Subsidiaries
than the covenants, agreements or similar restrictions contained herein, then
such Other Covenant shall be deemed to be incorporated into this Agreement by
reference at the time such Other Covenant is effective with respect to such
Other Company Debt Agreement, and the holders of Notes shall be entitled to the
benefits thereof with respect to this Agreement in addition to the existing
covenants, agreements or similar restrictions contained herein so long as any
such Other Covenant remains in effect (subject to the conditions provided
below). Notwithstanding the foregoing, provided that no Default or Event of
Default is then continuing (including, without limitation, any Default or Event
of Default resulting from the violation of such Other Covenant), any amendment,
waiver or elimination of any Other Covenant in accordance with the terms of the
relevant Other Company Debt Agreement, or the termination of such Other Company
Debt Agreement, shall then and thereupon constitute an amendment, waiver,
elimination or termination, as the case may be, of such Other Covenant
incorporated herein pursuant to this Section 10.10, provided, however, that if
the holder of the Indebtedness under the Other Company Debt Agreement received
any form of fee, compensation or remuneration in exchange for agreeing to any
such amendment, waiver or elimination of such Other Covenant, or the termination
of such Other Company Debt Agreement (not including any prepayment premium,
make-whole amount or accrued and unpaid interest associated with retiring such
Indebtedness), the holders of the Notes shall receive proportional value based
upon the aggregate outstanding principal amount of the Notes as compared to the
aggregate principal amount of the Indebtedness outstanding under such Other
Company Debt Agreement (plus, in the case of a revolving credit facility, the
aggregate principal amount of additional loans that the lenders are legally
committed to fund thereunder) upon such amendment, waiver, elimination or
termination of such Other Covenant being effective under this Agreement. Upon
the written request of the Company or the Required Holders, the Company and the
holders of the Notes shall enter into a written agreement memorializing and
acknowledging such incorporation of such Other Covenant (and related
definitions) or the amendment, waiver, elimination or termination thereof, as
the case may be (if

-28-



--------------------------------------------------------------------------------



 



effective as conditioned above). For purposes of clarification, the affirmative
and negative covenants and related definitions and Events of Default contained
in this Agreement as in effect on the date of this Agreement (or as in effect as
amended pursuant to Section 17.1 by the Company and the requisite percentage of
the holders of Notes) shall not in any event be deemed or construed to be
loosened or relaxed by operation of the terms of this Section 10.10, and only
any such Other Covenant included pursuant to Section 10.10 shall be so amended,
waived, terminated, eliminated or otherwise modified pursuant to the terms
hereof.
Section 11. Events of Default.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10 (including, but not limited to, any
covenant deemed to be incorporated into this Agreement pursuant to
Section 10.10); or
     (d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
or (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
     (e) any representation or warranty made in writing by or on behalf of the
Company in this Agreement or by any officer of the Company in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
     (f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Indebtedness other than the Notes that is outstanding in an aggregate
principal amount of at least $25,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any instrument, mortgage,
indenture or other agreement relating to any Indebtedness other than the Notes
in an aggregate principal amount of at least $25,000,000 or any other condition
exists, and as a consequence of such default or

-29-



--------------------------------------------------------------------------------



 



condition such Indebtedness has become, or has been declared, due and payable
(or one or more Persons has the right to declare such Indebtedness to be due and
payable) before its stated maturity or before its regularly scheduled dates of
payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), the Company or
any Subsidiary has become obligated to purchase or repay Indebtedness other than
the Notes before its regular maturity or before its regularly scheduled dates of
payment in an aggregate outstanding principal amount of at least $25,000,000 (or
one or more Persons have the right to require the Company or any Subsidiary to
purchase or repay such Indebtedness); or
     (g) the Company or any Material Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Material Subsidiaries, or any such petition shall be filed against the Company
or any of its Material Subsidiaries and such petition shall not be dismissed
within 60 days; or
     (i) a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $25,000,000 are rendered against one
or more of the Company or its Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
     (j) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under Section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit

-30-



--------------------------------------------------------------------------------



 



liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed
$25,000,000, (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that could increase the liability of the Company or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
Section 12. Remedies on Default, Etc.
     Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (g) or (h) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
paragraph (g)) has occurred, all the Notes of every Series then outstanding
shall automatically become immediately due and payable.
     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in aggregate principal amount of the Notes at
the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all the Notes then outstanding to be immediately
due and payable.
     (c) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing with respect to any Notes, any holder or holders
of Notes at the time outstanding affected by such Event of Default may at any
time, at its or their option, by notice or notices to the Company, declare all
the Notes held by such holder or holders to be immediately due and payable.
     Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

-31-



--------------------------------------------------------------------------------



 



     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
     Section 12.3. Rescission. At any time after the Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
not less than 51% in aggregate principal amount of the Notes then outstanding,
by written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount on any Notes that are due and payable and
are unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to any Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
Section 13. Registration; Exchange; Substitution of Notes.
     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

-32-



--------------------------------------------------------------------------------



 



     Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
the Note of such Series originally issued hereunder. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $500,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $500,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.3, provided, that in lieu thereof
such holder may (in reliance upon information provided by the Company, which
shall not be unreasonably withheld) make a representation to the effect that the
purchase by any holder of any Note will not constitute a non-exempt prohibited
transaction under section 406(a) of ERISA.
     The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.
     Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen,

-33-



--------------------------------------------------------------------------------



 



destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
Section 14. Payments on Notes.
     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase,
N.A. in such jurisdiction. The Company may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.
     Section 14.2. Home Office Payment. So long as any Purchaser or such
Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount and
interest by the method and at the address specified for such purpose for such
Purchaser on Schedule A hereto or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note or such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by any Purchaser or such Purchaser’s nominee, such Purchaser
will, at its election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes pursuant to
Section 13.2. The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note.
Section 15. Expenses, Etc.
     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of one (and only one) special counsel for
the Purchasers) incurred by Purchasers in connection with such transactions. The
Company will pay all costs and expenses (including reasonable attorneys’ fees of
a special counsel for the Purchasers, and if reasonably required by the Required
Holders, local or other counsel) incurred by each Purchaser and each other
holder of a Note in connection with any amendments, waivers, consents or
approvals under or in respect of this Agreement or the Notes (whether or not
such amendment, waiver, consent or approval becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement or the Notes, or by reason of being a holder of any Note, and (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or any Subsidiary or

-34-



--------------------------------------------------------------------------------



 



in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses if any, of brokers and finders (other than those,
if any, retained by a Purchaser or other holder in connection with its purchase
of the Notes).
     Section 15.2. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.
Section 16. Survival of Representations and Warranties; Entire Agreement.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
Section 17. Amendment and Waiver.
     Section 17.1. Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (i) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof or any defined term,
will be effective as to any holder of Notes unless consented to by such holder
of Notes in writing, and (ii) no such amendment or waiver may, without the
written consent of all of the holders of Notes at the time outstanding affected
thereby, (A) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest (if such change results in a decrease in the interest rate) or of the
Make-Whole Amount on, the Notes, (B) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (C) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.
     Section 17.2. Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies

-35-



--------------------------------------------------------------------------------



 



of each amendment, waiver or consent effected pursuant to the provisions of this
Section 17 to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to, or has accepted an offer to prepay its Notes from, the Company,
any Subsidiary or any Affiliate of the Company and has provided or has agreed to
provide such written consent as a condition to such transfer or prepayment shall
be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
     Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.
     Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
Section 18. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a

-36-



--------------------------------------------------------------------------------



 



recognized overnight delivery service (charges prepaid), (b) by a recognized
overnight delivery service (with charges prepaid) or (c) by posting to
IntraLinks® or a similar service reasonably acceptable to the Required Holders
if the sender on the same day sends or causes to be sent notice of such posting
by email or in accordance with clause (a) or (b) above. Any such notice must be
sent:
     (i) if to a Purchaser or such Purchaser’s nominee, to such Purchaser or
such Purchaser’s nominee at the address or, in the case of clause (c) above, the
email address, specified for such communications in Schedule A to this
Agreement, or at such other address as such Purchaser or such Purchaser’s
nominee shall have specified to the Company in writing pursuant to this
Section 18;
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing pursuant to
this Section 18, or
     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel, or at such other address as the Company shall have specified to
the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Section 19. Reproduction of Documents.
     This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received

-37-



--------------------------------------------------------------------------------



 



by such Purchaser as being confidential information of the Company or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes),
(ii) such Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (v) any Person from which such
Purchaser offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
     In the event that as a condition to access information relating to the
Company or the transactions contemplated by or otherwise pursuant to this
Agreement, any Purchaser is required to agree to a confidentiality undertaking
(whether through IntraLinks® or any other electronic platform) which is
different from the terms of this Section 20, the terms of this Section 20 shall
supersede the terms of any such other confidentiality undertaking.

-38-



--------------------------------------------------------------------------------



 



Section 21. Substitution of Purchaser.
     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Company of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21),
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.
Section 22. Miscellaneous.
     Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
     Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
     Section 22.3. Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with the covenants set out in
this Agreement, any election by the Company to measure an item of Indebtedness
using fair value (as permitted by Statement of Financial Accounting Standards
Nos. 157 or 159) shall be disregarded and such determination shall be made by
valuing indebtedness at 100% of the outstanding principal thereof.
     Section 22.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such

-39-



--------------------------------------------------------------------------------



 



prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
(to the full extent permitted by law) not invalidate or render unenforceable
such provision in any other jurisdiction.
     Section 22.5. Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

-40-



--------------------------------------------------------------------------------



 



     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
* * * * *

-41-



--------------------------------------------------------------------------------



 



Schedule A
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     The execution hereof by the Purchasers shall constitute a contract among
the Company and the Purchasers for the uses and purposes hereinabove set forth.
This Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

            Very truly yours,

Fair Isaac Corporation
      By   /s/ Thomas A. Bradley         Name:   Thomas A. Bradley       
Title:   Executive Vice President and Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.

            Teachers Insurance and Annuity Association of
America
      By   /s/ Brian Roelke         Name:   Brian Roelke        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.

            Hartford Fire Insurance Company
Hartford Accident and Indemnity Company
Hartford Casualty Insurance Company       By:  Hartford Investment Management
Company
Their Agent and Attorney-in-Fact
      By:   /s/ Ralph D. Witt         Name:   Ralph D. Witt        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Aviva Life and Annuity Company
      By:  Aviva Investors North America, Inc., Its
authorized attorney-in-fact
      By   /s/ Roger D. Fors         Name:   Roger D. Fors        Title:  
VP-Private Fixed Income     



 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Prudential Retirement Insurance and Annuity Company
      By:  Prudential Investment Management, Inc.,
as investment manager
      By   /s/ David S. Quackenbush         Vice President   

            Pruco Life Insurance Company
      By   /s/ David S. Quackenbush         Vice President   

            Forethought Life Insurance Company

    By:  Prudential Private Placement Investors,
L.P. (as Investment Advisor)

    By:  Prudential Private Placement Investors,
Inc. (as its General Partner)
      By   /s/ David S. Quackenbush         Vice President             

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Allstate Life Insurance Company
      By   /s/ Mark Cloghessy         Name:   Mark Cloghessy   

                  By   /s/ Steven E. Shebik         Name:   Steven E. Shebik   
    Authorized Signatories     

            American Heritage Life Insurance Company
      By   /s/ Mark Cloghessy         Name:   Mark Cloghessy   

                  By   /s/ Steven E. Shebik         Name:   Steven E. Shebik   
    Authorized Signatories     



 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Massachusetts Mutual Life Insurance
Company
      By:  Babson Capital Management LLC as Investment
Adviser
      By   /s/ Emeka O. Onukwugha         Name:   Emeka O. Onukwugha       
Title:   Managing Director     



 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Woodmen of the World Life Insurance
Society
      By   /s/ Danny E. Cummins         Name:   Danny E. Cummins        Title:  
President & CEO   

            By   /s/ Pamela Hernandez         Name:   Pamela Hernandez       
Title:   Executive VP/Operations & Secretary   

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            United of Omaha Life Insurance Company
      By   /s/ Justin P. Kavan         Name:   Justin P. Kavan        Title:  
Vice President     

            Mutual of Omaha Insurance Company
      By   /s/ Justin P. Kavan         Name:   Justin P. Kavan        Title:  
Vice President        Companion Life Insurance Company
      By   /s/ Justin P. Kavan         Name:   Justin P. Kavan        Title:  
Authorized Signer     



 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            The Lincoln National Life Insurance Company
      By:  Delaware Investment Advisers, a series of
Delaware Management Business Trust, Attorney in Fact
      By   /s/ Bradley S. Ritter         Name:   Bradley S. Ritter       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Modern Woodmen of America
      By   /s/ W. Kenny Massey         Name:   W. Kenny Massey        Title:  
President & CEO     



 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            The Travelers Casualty and Surety Company

      By   /s/ David D. Rowland         Name:   David D. Rowland        Title:  
Senior Vice President     



 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Prime Reinsurance Company, Inc.
      By:  Conning, Inc., as Investment Manager
      By   /s/ Samuel Otchere         Name:   Samuel Otchere        Title:  
Vice President     

            Senior Health Insurance Company of
Pennsylvania
      By:  Conning, Inc., as Investment Manager
      By   /s/ Samuel Otchere         Name:   Samuel Otchere        Title:  
Vice President     

            Primerica Life Insurance Company
      By:  Conning, Inc., as Investment Manager
      By   /s/ Samuel Otchere         Name:   Samuel Otchere        Title:  
Vice President     



 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Assurity Life Insurance Company
      By   /s/ Victor Weber         Name:   Victor Weber        Title:   Senior
Director — Investments     



 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            The Ohio National Life Insurance Company
      By   /s/ Jed R. Martin         Name:   Jed R. Martin        Title:   Vice
President, Private Placements     

            Ohio National Life Assurance Corporation
      By   /s/ Jed R. Martin         Name:   Jed R. Martin        Title:   Vice
President, Private Placements     

 



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent under the Bank Credit Agreement, together with
its successors and assigns in such capacity.
     “Affiliate” means, at any time, and with respect to any Person, (a) any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
     “Anti-Terrorism Order” means Executive Order No. 13,224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.
     “Bank Credit Agreement” means the Amended and Restated Credit Agreement
dated as of July 23, 2007 by and among the Company, Wells Fargo Bank, National
Association, as administrative agent, and the other financial institutions party
thereto, as amended, restated, joined, supplemented or otherwise modified from
time to time, and any renewals, extensions or replacements thereof, which
constitute the primary bank credit facility or facilities of the Company and its
Subsidiaries.
     “Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.
     “Beneficial Owner” has the meaning as defined by Rule 13d03 and Rule 13d-5
under the Exchange Act, except that in calculating the beneficial ownership of
any particular “person” (as that term is used in Sections 13(d) and 14(d) of the
Exchange Act), notwithstanding the provisions of Rule 13(d)(1)(i)(A) and (B),
such “person” will not be deemed to have beneficial ownership of any securities
that such “person” has the right to acquire by conversion of other securities or
the exercise of any option, warrant or right, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficial Owns” and “Beneficially Owned” have the
correlative meaning.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

B-1



--------------------------------------------------------------------------------



 



     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
     “Change in Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
Beneficial Owner, directly or indirectly, of 30% or more of the Capital Stock of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company; or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
     “Closing” is defined in Section 3.
     “Closing Date” means the date of the Closing.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Company” means Fair Isaac Corporation, a Delaware corporation.

B-2



--------------------------------------------------------------------------------



 



     “Confidential Information” is defined in Section 20.
     “Consolidated EBITDA” shall mean, for any four consecutive fiscal quarter
period, (a) the Consolidated Net Income, plus (b) to the extent deducted in
determining such Consolidated Net Income for such period, the sum of the
following for such period: (i) Consolidated Interest Expense for such period,
(ii) income tax expense for such period (iii) depreciation and amortization for
such period, (iv) the aggregate amount of extraordinary, non-operating or
non-cash charges for such period, and (v) an amount equal to the non-cash,
share-based compensation deducted in accordance with SFAS 123(R) that is not in
excess of $75,000,000, and, minus, without duplication, (c) the aggregate amount
of extraordinary, non-operating or non-cash income during such period. Pro forma
credit shall be given for the Consolidated EBITDA of any companies (or
identifiable business units or divisions) (i) acquired by the Company during
such four consecutive fiscal period as if owned on the first day of the
applicable period, and (ii) sold, transferred or otherwise disposed of during
any period will be treated as if not owned during the entire applicable period.
     “Consolidated EBITDAR” shall mean, for any four consecutive fiscal quarter
period, the sum of (a) Consolidated EBITDA for such period and (b) Lease Rentals
for such period.
     “Consolidated Fixed Charges” means, with respect to any period, the sum of
(i) Consolidated Interest Expense for such period plus (ii) Lease Rentals for
such period.
     “Consolidated Indebtedness” means as of any date of determination the total
amount of all Indebtedness of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Interest Expense” shall mean, for any period, the gross
interest expense of the Company and its Subsidiaries deducted in the calculation
of Consolidated Net Income for such period, determined on a consolidated basis
in accordance with GAAP.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.
     “Consolidated Net Indebtedness” means as of any date of determination the
total amount of all Indebtedness of the Company and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP, minus the amount of cash and
Marketable Securities (valued at fair market value) at such time in excess of
$50,000,000.
     “Consolidated Net Worth” shall mean the consolidated stockholder’s equity
of the Company and its Subsidiaries, as defined according to GAAP.
     “Consolidated Total Assets” means, as of any date of determination, the
total amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

B-3



--------------------------------------------------------------------------------



 



     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” means with respect to the Notes of any Series that rate of
interest that is the greater of (i) 2.0% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Notes of such Series or
(ii) 2.0% over the rate of interest publicly announced by JPMorgan Chase, N.A.
in New York, New York as its “base” or “prime” rate.
     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
     “Event of Default” is defined in Section 11.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “GAAP” generally accepted accounting principles in the United States and,
except as noted below, determined on the basis of such principles in effect on
the date hereof and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 7.1. In the event
that any “Change in Accounting Principles” (as defined below) shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then, upon the request of the
Company or any holder, the Company and the holders agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Change in Accounting Principles with the desired result
that the criteria for evaluating the Company’s financial condition shall be the
same after such Change in Accounting Principles as if such Change in Accounting
Principles had not been made. Until such time as such an amendment shall have
been executed and delivered by the Company and the Required Holders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Change in Accounting Principles had not
occurred. “Change in Accounting Principles” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board or any successor thereto,
the Securities Exchange Commission or, if applicable, the Public Company
Accounting Oversight Board.
     “Governmental Authority” means

B-4



--------------------------------------------------------------------------------



 



     (a) the government of
     (i) the United States of America or any state or other political
subdivision thereof, or
     (ii) any jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which has jurisdiction over any properties of
the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
     “Government Obligations” shall mean direct obligations of the United States
of America or any agency or instrumentality of the United States of America, the
payment or guarantee of which constitutes a full faith and credit obligation of
the United States of America.
     “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such Indebtedness or obligation or any property
constituting security therefor primarily for the purpose of assuring the owner
of such Indebtedness or obligation of the ability of any other Person to make
payment of the Indebtedness or obligation;
     (b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation of the
ability of any other Person to make payment of the Indebtedness or obligation;
or
     (d) otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.
     In any computation of the Indebtedness or other liabilities of the obligor
under any Guaranty, the Indebtedness or other obligations that are the subject
of such Guaranty shall be assumed to be direct obligations of such obligor.
     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling,

B-5



--------------------------------------------------------------------------------



 



transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized by any
applicable law including, but not limited to, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum, petroleum products, lead based
paint, radon gas or similar restricted, prohibited or penalized substances.
     “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Indebtedness” of any Person at any date, means, without duplication,
(a) all obligations of such Person for borrowed money (including convertible
notes), (b) all obligations of such Person for the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of such Person’s business that are payable on terms customary in the trade), (c)
all obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements (other than
reimbursement obligations, which are not due and payable on such date, in
respect of documentary letters of credit issued to provide for the payment of
goods and services in the ordinary course of business), (f) net mark to market
exposures under Swap Agreements and other financial contracts, other than the
use of short-term hedges for risk management purposes, (g) off-balance sheet
liabilities, including synthetic leases, but excluding operating leases as
defined by GAAP, (h) all Capital Lease Obligations of such Person as lessee
under Capital Leases in accordance with GAAP, (i) indebtedness attributable to
securitization transactions, (j) any other obligation for borrowed money or
other financial accommodation which in accordance with GAAP would be shown as a
liability on a consolidated balance sheet, (k) all Guarantees or contingent
obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (j) above, and (l) all obligations of the kind referred to
in clauses (a) through (k) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation (provided, that if such Person is not liable for such obligation, the
amount of such Person’s Indebtedness with respect thereto shall be deemed to be
the lesser of the stated amount of such obligation and the value of the property
subject to such Lien). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
     “Industrial Loan Corporation” means a financial institution chartered under
the laws of any state as an industrial bank, industrial loan and thrift, or
industrial loan company, or any other Person contemplated by 15 U.S.C.
1679(a)(3)(b)(iii), that is not subject to regulation under the Bank Holding
Company Act.

B-6



--------------------------------------------------------------------------------



 



     “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of more than $2,000,000 of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.
     “Lease Rentals” shall mean, for any period, the aggregate amount of rental
or operating lease expense payable by the Company and its Subsidiaries with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined on a consolidated basis in accordance with GAAP.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement (other than an operating
lease) or Capital Lease, upon or with respect to any property or asset of such
Person (including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).
     “Make-Whole Amount” shall have the meaning set forth in Section 8.6 with
respect to any Series E Note, Series F Note, Series G Note or Series H Note.
     “Marketable Securities” any of the following:
     (a) direct obligations of, or obligations the principal and interest on
which are unconditionally guaranteed by, the United States of America or
obligations of any agency of the United States of America to the extent such
obligations are backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition
thereof;
     (b) certificates of deposit, time or demand deposit accounts or bankers
acceptances maturing within one year from the date of acquisition thereof issued
by a commercial bank or trust company organized under the laws of the United
States of America or a state thereof or that is a lender under the Bank Credit
Agreement, provided that (i) such deposits or bankers acceptances are
denominated in Dollars, (ii) such bank or trust company has capital, surplus and
undivided profits of not less than $100,000,000 and (iii) such bank or trust
company has certificates of deposit or other debt obligations rated at least A-1
(or its equivalent) by S&P or P-1 (or its equivalent) by Moody’s;
     (c) open market commercial paper maturing within 360 days from the date of
acquisition thereof issued by a corporation organized under the laws of the
United States of America or a state thereof, provided such commercial paper is
rated at least A-1 (or its equivalent) by S&P or P-1 (or its equivalent) by
Moody’s;
     (d) any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States of America or a state
thereof or that is a lender under the Bank Credit Agreement, provided that
(i) such bank or trust

B-7



--------------------------------------------------------------------------------



 



company has capital, surplus and undivided profits of not less than
$100,000,000, (ii) such bank or trust company has certificates of deposit or
other debt obligations rated at least A-1 (or its equivalent) by S&P or P-1 (or
its equivalent) by Moody’s, (iii) the repurchase obligations of such bank or
trust company under such repurchase agreement are fully secured by a perfected
security interest in a security or instrument of the type described in clause
(a), (b) or (c) of this definition and (iv) such security or instrument so
securing the repurchase obligations has a fair market value at the time such
repurchase agreement is entered into of not less than 100% of such repurchase
obligations;
     (e) shares of any money market mutual or similar fund that has all or at
least 95% of its assets invested continuously in investments satisfying the
requirements of clauses (a) through (d) of this definition;
     (f) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; and
     (g) other marketable securities approved by the Required Holders.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, or (c) the
validity or enforceability of this Agreement or the Notes.
     “Material Subsidiary” means, at any time, any Subsidiary of the Company
which, together with all other Subsidiaries of such Subsidiary, accounts for
more than (i) 5% of the consolidated assets of the Company and its Subsidiaries
or (ii) 5% of consolidated revenue of the Company and its Subsidiaries.
     “Memorandum” is defined in Section 5.3.
     “Moody’s” shall mean Moody Investors Service, Inc.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).
     “Notes” is defined in Section 1.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.

B-8



--------------------------------------------------------------------------------



 



     “Other Company Debt Agreements” means (i) the Bank Credit Agreement, and
(ii) any agreement or instrument, entered into individually or in concert or in
connection with any other agreement or instrument, creating, evidencing or
having borrowing capacity of Indebtedness outstanding of the Company equal to or
greater than $100,000,000 in the aggregate.
     “Other Covenant” means any covenant or agreement or similar restriction
(including those which may be expressed as “events of default” or similar terms)
applicable to the Company or any Subsidiary the primary purpose of which is to
limit or measure indebtedness, interest expense, fixed charges, net income, cash
flow, working capital or stockholders’ equity or any other similar financial
item that measures the financial condition or financial performance of the
Company and/or its Subsidiaries.
     “Parity Debt Agreement” means the Bank Credit Agreement and any other
agreement or instrument, entered into individually or in concert or in
connection with any other agreement or instrument, creating, evidencing or
having borrowing capacity of Indebtedness outstanding of the Company and/or any
Subsidiary equal to or greater than $100,000,000 in the aggregate.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity, or a
government or agency or political subdivision thereof.
     “Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
     “Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guaranties of Indebtedness of the Company but excluding
(x) Indebtedness owing to the Company or any other Subsidiary, (y) Indebtedness
outstanding at the time such Person became a Subsidiary, provided that such
Indebtedness shall have not been incurred in contemplation of such person
becoming a Subsidiary, and (z) all Subsidiary Guaranties and all Guaranties of
Indebtedness of the Company by any Subsidiary which has also guaranteed the
Notes) and (ii) all Indebtedness of the Company and its Subsidiaries secured by
Liens other than Indebtedness secured by Liens permitted by subparagraphs
(a) through (i), inclusive, of Section 10.4.
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “Purchasers” means the purchasers of the Notes named in Schedule A hereto.

B-9



--------------------------------------------------------------------------------



 



     “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued
by the United States Department of Labor.
     “Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in
Rule 144(a)(1) under the Securities Act.
     “Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Indebtedness in accordance with Section 10.5(2), multiplied
by (y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate principal amount of
Senior Indebtedness of the Company and its Subsidiaries being prepaid pursuant
to Section 10.5(2).
     “Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).
     “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Senior Indebtedness” means, as of the date of any determination thereof,
all Consolidated Indebtedness, other than Subordinated Indebtedness.
     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
     “Series” means any series of Notes issued pursuant to this Agreement.
     “Series E Notes” is defined in Section 1 of this Agreement.
     “Series F Notes” is defined in Section 1 of this Agreement.
     “Series G Notes” is defined in Section 1 of this Agreement.
     “Series H Notes” is defined in Section 1 of this Agreement.
     “Subordinated Indebtedness” means all unsecured Indebtedness of the Company
which shall contain or have applicable thereto subordination provisions
providing for the subordination thereof to other Indebtedness of the Company
(including, without limitation, the obligations of the Company under this
Agreement or the Notes).

B-10



--------------------------------------------------------------------------------



 



     “Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
     “Subsidiary Guarantor” means each Subsidiary which is party to the
Subsidiary Guaranty.
     “Subsidiary Guaranty” is defined in Section 9.7 of this Agreement.
     “Swap Agreement” any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.
     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

B-11



--------------------------------------------------------------------------------



 



[Form of Series E Note]
Fair Isaac Corporation
4.72% Series E Senior Note due July 14, 2016

      No. [______]   [Date] $[_________]   PPN 303250 B#0

     For Value Received, the undersigned, Fair Isaac Corporation (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [_______________] or registered assigns,
the principal sum of [_________] Dollars (or so much thereof as shall not have
been prepaid) on July 14, 2016 with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
4.72% per annum from the date hereof, payable semi-annually, on the 14th day of
January and July in each year and at maturity, commencing on January 14, 2011,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount, payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 6.72% and (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase, N.A. in New York, New York from
time to time as its “base” or “prime” rate.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JPMorgan Chase, N.A. in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of July 14, 2010 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written
Exhibit 1
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



instrument of transfer duly executed, by the registered holder hereof or such
holder’s attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
     The Company will make required prepayments of principal on the date and in
the amounts specified in the Note Purchase Agreement. This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

            Fair Isaac Corporation
      By           Name:           Title:        

Exhibit 1-2

 



--------------------------------------------------------------------------------



 



[Form of Series F Note]
Fair Isaac Corporation
5.04% Series F Senior Note due July 14, 2017

      No. [______]   [Date] $[_________]   PPN 303250 C*3

     For Value Received, the undersigned, Fair Isaac Corporation (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [____________] or registered assigns, the
principal sum of [_________] Dollars (or so much thereof as shall not have been
prepaid) on July 14, 2017 with interest (computed on the basis of a 360-day year
of twelve 30-day months) (a) on the unpaid balance hereof at the rate of 5.04%
per annum from the date hereof, payable semi-annually, on the 14th day of
January and July in each year and at maturity, commencing on January 14, 2011,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount, payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 7.04% and (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase, N.A. in New York, New York from
time to time as its “base” or “prime” rate.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JPMorgan Chase, N.A. in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of July 14, 2010 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written
Exhibit 2
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



instrument of transfer duly executed, by the registered holder hereof or such
holder’s attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
     The Company will make required prepayments of principal on the date and in
the amounts specified in the Note Purchase Agreement. This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

            Fair Isaac Corporation
      By           Name:           Title:        

Exhibit 2-2

 



--------------------------------------------------------------------------------



 



[Form of Series G Note]
Fair Isaac Corporation
5.42% Series G Senior Note due July 14, 2019

      No. [______]   [Date] $[_________]   PPN 303250 C@1

     For Value Received, the undersigned, Fair Isaac Corporation (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [____________] or registered assigns, the
principal sum of [_________] Dollars (or so much thereof as shall not have been
prepaid) on July 14, 2019 with interest (computed on the basis of a 360-day year
of twelve 30-day months) (a) on the unpaid balance hereof at the rate of 5.42%
per annum from the date hereof, payable semi-annually, on the 14th day of
January and July in each year and at maturity, commencing on January 14, 2011,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount, payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 7.42% and (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase, N.A. in New York, New York from
time to time as its “base” or “prime” rate.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JPMorgan Chase, N.A. in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of July 14, 2010 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney
Exhibit 3
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
     The Company will make required prepayments of principal on the date and in
the amounts specified in the Note Purchase Agreement. This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

            Fair Isaac Corporation
      By           Name:           Title:        

Exhibit 3-2

 



--------------------------------------------------------------------------------



 



[Form of Series H Note]
Fair Isaac Corporation
5.59% Series H Senior Note due July 14, 2020

      No. [______]   [Date] $[_________]   PPN 303250 C#9

     For Value Received, the undersigned, Fair Isaac Corporation (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [____________] or registered assigns, the
principal sum of [_________] Dollars (or so much thereof as shall not have been
prepaid) on July 14, 2020 with interest (computed on the basis of a 360-day year
of twelve 30-day months) (a) on the unpaid balance hereof at the rate of 5.59%
per annum from the date hereof, payable semi-annually, on the 14th day of
January and July in each year and at maturity, commencing on January 14, 2011,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount, payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 7.59% and (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase, N.A. in New York, New York from
time to time as its “base” or “prime” rate.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JPMorgan Chase, N.A. in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of July 14, 2010 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written
Exhibit 4
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



instrument of transfer duly executed, by the registered holder hereof or such
holder’s attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
     The Company will make required prepayments of principal on the date and in
the amounts specified in the Note Purchase Agreement. This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

            Fair Isaac Corporation
      By           Name:           Title:        

Exhibit 4-2

 